DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/22/2022.
Claims 6-8, and 14-16 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4,  9, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 109739775 A), Kuzmin et al. (US 2014/0215129) and Huang (US 2020/0218652).
With respect to claim 1, Ruan teaches of a method for managing a flash memory device, the method comprising: monitoring a percentage of memory of the flash memory device that is in a ready to use state (fig. 1-2; page 5, 8th full paragraph; where the free block ratio of the NAND flash is detected);
based on a determination that the percentage is greater than a first threshold value, operating the flash memory device in a first operating mode (fig. 1-2; page 5, 8th full paragraph; where the free block ratio of the NAND flash is detected to be above H, the garbage collection thread sleeps and awakes periodically to detect the block ratio);
based on a determination that the percentage has fallen below the first threshold value; operating the flash memory device in a second operating mode (fig. 1-2; page 5, 8th full paragraph; where the free block ratio of the NAND flash is detected to be between L and H, garbage collection is performed when the memory device is idle); and 
based on a determination that the percentage has fallen below a second threshold value, which is lower than the first threshold value, (fig. 1-2; page 5, 8th full paragraph; where the free block ratio of the NAND flash is detected to be below L, then garbage collection is performed regardless of if the memory device is idle).
Ruan fails to explicitly teach of (1) operating the flash memory device in a third operating mode until the percentage exceeds the first threshold value, and (2) wherein erasing of ready to erase memory block stripes is only performed during the third operating mode.
However, Kuzmin teaches of operating the flash memory device in a third operating mode until the percentage exceeds the first threshold value (paragraph 168; where the garbage collection is called at one threshold as the level of free space is very low and operates in that mode until free space is raised to another level.  In the combination with Ruan it executes until Ruan’s H level is exceeded).
The combination of Ruan and Kuzmin fails to explicitly teach of wherein erasing of ready to erase memory block stripes is only performed during the third operating mode.
However, Huang teaches of wherein erasing of ready to erase memory block stripes is only performed during the third operating mode (paragraph 40, 42; where garbage collection is divided into five stages and the first two stages, which involve selecting source and destination blocks and reading data from the source blocks and programming it into the destination blocks, occur in a loop until there is no available space (claimed below the second threshold) then the third to fifth stages are executed which involve erasing the source blocks and making them available).
Ruan and Kuzmin are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan and Kuzmin before the time of the effective filing of the claimed invention to incorporate the utilization of hysteresis in the thresholds of Ruan.  Their motivation would have been to provide more stable modes that avoid repeatedly switching back and forth between Ruan’s modes.
Ruan, Kuzmin, and Huang are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, and Huang before the time of the effective filing of the claimed invention to incorporate the only performing the erasing once there are no longer available blocks to serve as GC destination blocks in the combination of Ruan and Kuzmin.  Their motivation would have been to more efficiently execute the garbage collection (Huang, paragraph 42).
With respect to claim 9, the combination of Ruan, Kuzmin, and Huang teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Huang also teaches of a computer program product, comprising: a storage device; and program code stored in the storage device, wherein the program code, when executed by a controller that controls a non-volatile memory array of a data storage system, causes the controller to perform the method of claim 1 (fig. 1; paragraph 6, 23, 43; where the flash controller and processing unit makeup the claimed controller that executes the code stored in the memory).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 17, the combination of Ruan, Kuzmin, and Huang teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Huang also teaches of a data storage system, comprising: a controller configured to be coupled to a non-volatile memory array, wherein the controller is configured to perform the method of claim 1 (fig. 1; paragraph 6, 23, 43; where the flash controller and processing unit makeup the claimed controller that carries out the operations).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 4, Huang teaches of wherein the third operating mode includes: selecting a ready to erase memory block for erasure; erasing the selected ready to erase memory block (paragraph 40, 42; where as the third through five stages of the GC operation are executed once there is no more space to program user data, this includes modifying the source blocks with spare blocks, where the spare blocks can provide space as active blocks for storing more data once they are erased.  The invalid/spare blocks (claimed ready to erase) must be indicated as such since their erasure occurs after their data has been copied, and such an indication is need to identify which blocks to erase.  As invalid/spare blocks provide space as an active block once erased and there is currently no space to program user data, this suggests that the invalid/spare blocks are erased as part of the third through five stages of the GC operation); and 
marking the erased memory block as ready to use (paragraph 40, 42; where the spare block after being erased provides space as an active block for storing more data).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claims 12 and 20, Huang teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as recited with respect to claim 4.
Claim(s) 2-3, 8 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Kuzmin, and Huang as applied to claims 1, 4, 9, and 17 above, and further in view of Chen et al. (US 2020/0073571).
With respect to claim 2 Huang teaches of moving valid data from the one or more block stripes to other memory locations in the flash device (paragraph 40; where during garbage collection, the valid data in a block is programmed into the pages of an active block); and
marking the one or more memory block stripes as ready to erase (paragraph 40; where during garbage collection, the source block is left storing invalid data.  This invalidation marks the block as read to erase).
The combination of Ruan, Kuzmin, and Huang fails to explicitly teach of wherein the first operating mode includes: identifying one or more memory block stripes of the flash memory device that exceed a first dirty threshold.
However, Chen teaches of wherein the first operating mode includes: identifying one or more memory block stripes of the flash memory device that exceed a first dirty threshold (paragraph 21; where when there is less aggressive garbage collection, the garbage collection occurs to blocks that have more invalid pages in each block (exceeds a first dirty threshold)).
Ruan, Kuzmin, Huang, and Chen are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, Huang, and Chen before the time of the effective filing of the claimed invention to incorporate adjusting the aggressiveness of the garbage collection based on characteristics of the storage in the combination of Ruan, Kuzmin, and Huang as taught in Chen.  Their motivation would have been to more efficiently use the memory.
With respect to claim 3, Huang teaches of moving valid data from the one or more block stripes to other memory locations in the flash device (paragraph 40; where during garbage collection, the valid data in a block is programmed into the pages of an active block); and
marking the one or more memory block as ready to erase (paragraph 40; where during garbage collection, the source block is left storing invalid data.  This invalidation marks the block as read to erase).
Chen teaches of wherein the second operating mode includes: identifying one or more memory block stripes of the flash memory device that exceed a second dirty threshold, wherein the second dirty threshold is lower than the first dirty threshold (paragraph 22; where when there is more aggressive garbage collection, the garbage collection occurs to blocks that have less invalid pages in each block (exceeds a second dirty threshold).  As the blocks have less invalid pages per block for GC they have a smaller amount than the more invalid pages in a block for the less aggressive garbage collection.  Therefore, this threshold is lower than the threshold for the less aggressive garbage collection).
The reasons for obviousness are the same as indicated above with respect to claim 2.
With respect to claims 10-11 and 18-19, the combination of Ruan, Kuzmin, Huang, and Chen teaches of the limitations cited and described above with respect to claims 2-3 for the same reasoning as recited with respect to claims 2-3.
With respect to claim 8, the combination of Ruan, Kuzmin, Huang, and Chen teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited with respect to claim 3.
Claim(s) 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Kuzmin, and Huang as applied to claims 4 and 12 above, and further in view of Canepa et al. (US 2018/0046543) and Ji et al. (US 2018/0373450).
With respect to claim 5, Kuzmin teaches of wherein the flash memory device includes a plurality of dies each comprising a plurality of memory block stripes (fig. 2; paragraph 59-60; where each device includes one or more dies and each die contains multiple blocks).
The combination of Ruan, Kuzmin, and Huang fails to explicitly teach of maintaining a heat level for each of the plurality of memory block stripes on each of the plurality of dies; and maintaining an operational state of each of the plurality of dies, wherein the selection of the ready to erase memory block for erasure is based at least in part on the operational state of plurality of dies and the heat level for each of the plurality of memory block stripes.
However, Canepa teaches of maintaining a heat level for each of the plurality of memory block stripes on each of the plurality of dies (fig. 3; paragraph 32; where a band of cold and a band of hot blocks are tracked).
Ji teaches of maintaining an operational state of each of the plurality of dies (fig. 4; paragraph 42; where the command state of the die is determined).
The combination of Ruan, Kuzmin, and Huang, Canepa, and Ji teaches of wherein the selection of the ready to erase memory block for erasure is based at least in part on the operational state of plurality of dies and the heat level for each of the plurality of memory block stripes (Canepa, fig. 3; paragraph 32; Ji, fig. 4; paragraph 42; where in the combination the cold blocks are selected for garbage collection, which results in their erasure at a later timepoint once the die is idle).
Ruan, Kuzmin, and Huang are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, and Huang before the time of the effective filing of the claimed invention to incorporate the multiple dies of Kuzmin into the combination of Ruan, Kuzmin, and Huang.  Their motivation would have been to provide more efficiently operate the memory.
Ruan, Kuzmin, Huang, and Canepa are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, Huang, and Canepa before the time of the effective filing of the claimed invention to incorporate the performing garbage collection on cold blocks in the combination of Ruan, Kuzmin, and Huang as taught in Canepa.  Their motivation would have been to more efficiently provide more efficiently manage the memory as hot blocks are likely to be rewritten and marked invalid, which would waste the effort put in to copying their valid data soon to become invalid.
Ruan, Kuzmin, Huang, Canepa, and Ji are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, Huang, Canepa, and Ji before the time of the effective filing of the claimed invention to incorporate the erasure of blocks in idle dies in the combination of Ruan, Kuzmin, Huang, and Canepa as taught in Ji.  Their motivation would have been to avoid impacting demand operations  from delays due to the erasures.
With respect to claim 13, the combination of Ruan, Kuzmin, Huang, Canepa, and Ji teaches of the limitations cited and described above with respect to claim 5 for the same reasoning as recited with respect to claims 5.
With respect to claim 6, Ji teaches of wherein the selecting of the ready to erase memory block stripes for erasure is configured to avoid program/erase collisions (fig. 4; paragraph 42; as the erase command are performed when the die is idle, this avoids collisions between program and erase operations as no program operations are occurring).
The reasons for obviousness are the same as indicated above with respect to claim 5.
With respect to claim 7, Ji teaches of wherein the selecting of the ready to erase memory block stripes for erasure includes prioritizing erasure of block stripes located on dies that are not currently being used for a fill operation (fig. 4; paragraph 42; as the erase command are performed when the die is idle, this prioritizes dies that are not performing a program/fill operation as the die is idle).
The reasons for obviousness are the same as indicated above with respect to claim 5.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Kuzmin, and Huang, as applied to claim 12 above, and further in view of Biswas et al (US 2008/0282024).
With respect to claim 14, the combination of Ruan, Kuzmin, and Huang fails to explicitly teach of wherein the selecting of the ready to erase memory block stripes for erasure is configured to avoid program/erase collisions.
However, Biswas teaches of wherein the selecting of the ready to erase memory block stripes for erasure is configured to avoid program/erase collisions (paragraph 9, 62; where the erasing of memory blocks from garbage collection is postponed until the storage device is idle.  This avoids collisions between program and erase operations as no program operations are occurring as the storage device is idle).
Ruan, Kuzmin, Huang, and Biswas are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, Huang, and Biswas before the time of the effective filing of the claimed invention to incorporate the postponing of the erasure of block in the combination of Ruan, Kuzmin, Huang, and Canepa as taught in Biswas.  Their motivation would have been to avoid impacting demand operations  from delays due to the erasures, (Biswas, paragraph 62).
With respect to claim 15, Biswas teaches of wherein the selecting of the ready to erase memory block stripes for erasure includes prioritizing erasure of block stripes located on dies that are not currently being used for a fill operation (paragraph 9, 62; where the erasing of memory blocks from garbage collection is postponed until the storage device is idle.  This prioritizes dies that are not performing a program/fill operation as the storage device is idle).
The reasoning for obviousness is the same as indicated above with respect to claim 14.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Kuzmin, Huang, Canepa, and Ji as applied to claim 13 above, and further in view of Chen.
With respect to claim 16, the combination of Ruan, Kuzmin, Huang, and Chen teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited with respect to claim 3.
Ruan, Kuzmin, Huang, Canepa, Ji, and Chen are analogous art because they are from the same field of endeavor, as they are directed to garbage collection.
It would have been obvious to one of ordinary skill in the art having the teachings of Ruan, Kuzmin, Huang, Canepa, Ji, and Chen before the time of the effective filing of the claimed invention to incorporate adjusting the aggressiveness of the garbage collection based on characteristics of the storage in the combination of Ruan, Kuzmin, Huang, Canepa, and Ji as taught in Chen.  Their motivation would have been to more efficiently use the memory.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues with respect to independent claims 1, 9, and 17, that Kuzmin does not teach of (1) operating the flash memory device in a third mode until the percentage exceeds the first threshold value, and (2) that the second level is used to control whether the memory operates in a first or second operating mode as claimed.  The examiner disagrees with this reasoning.
With regards to (1), Kuzmin discloses in paragraph 168, that garbage collection is executed (claimed third operating mode) when there is below a first threshold level (claimed second threshold value) of available free space until the available free space is raised to a second level (claimed first threshold value) using hysteresis.  Since the garbage collection begins when the free space is below the first threshold and continues until the free space increases to the second level, the first threshold of Kuzmin must be below the second threshold of Kuzmin.  The applicant even acknowledges on page 10 of the remarks filed on 9/22/2022 that, “Kuzmin teaches performing garbage collection when a free space falls below a first threshold level and continuing until the free space is raised above a second level…”
With regards to (2), the claims do not actually state that the second level controls the memory between operating in the first or second modes as referred to by the applicant.  That is the claimed first threshold value.  The examiner is assuming the applicant meant to reference the claimed first threshold value, not the claimed second threshold value as the claimed first threshold value terminates the third operating mode and causes operation in the first operating mode.  Ruan discloses in figures 1-2 and on page 5, 8th full paragraph that when the free block ratio is detected to be above H (claimed first threshold value) the garbage collection thread sleeps and periodically awakens to detect the block ratio (claimed first operating mode).  This is analogous to Kuzmin’s second level where the garbage collection stops once the available free space reaches the second level.  This stopping of the garbage collection is the same as Ruan’s garbage collection sleeping.  Thus, Ruan’s H value is comparable to Kuzmin’s second level.  In the combination, garbage collection is executed regardless of the memory’s idle status when the level is below L and until the memory is level is above H as taught by the combination of Ruan and Kuzmin.  Thus the combination of Ruan, Kuzmin, and Huang reads on the limitations at issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138